Citation Nr: 1428142	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  07-38 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a heart condition.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for erectile dysfunction, claimed as impotence, to include as secondary to the service-connected bilateral varicoceles.

3.  Entitlement to service connection for tubular adenoma. 

4.  Entitlement to service connection for diverticula.

5.  Entitlement to service connection for internal hemorrhoids.

6.  Entitlement to service connection for the cause of the Veteran's death. 

7.  Entitlement to rating in excess of 20 percent for residuals of a right knee injury, based on recurrent subluxation or lateral instability.

8.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury, based on limitation of flexion.

9.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury, based on limitation of extension.

10.  Entitlement to an evaluation in excess of 10 percent for bursitis, left hip.

11.  Entitlement to an evaluation in excess of 10 percent for actinic keratosis.

12.  Entitlement to a compensable evaluation for scars.

13.  Entitlement to a compensable evaluation for bilateral varicoceles.

14.  Entitlement to a compensable evaluation for a right inguinal hernia.

15.  Entitlement to an evaluation in excess of 20 percent for a lumbar strain with scoliosis.

16.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  He also had additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) from July 2006, May 2010, and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board denied increased ratings for instability and limitation of flexion of the right knee, and awarded a separate 10 percent rating for limitation of extension of the right knee.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which in a December 2010 order, granted the parties' joint motion for remand, set aside the Board's April 2010 decision, and remanded the case for compliance with the terms of the joint motion. The claim was again before the Board in May 2011, at which time the Board remanded it for additional development.  

An eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Veteran died in May 2013.  The appellant, who is his surviving spouse, filed a motion in September 2013 to be substituted for the Veteran in his claim.  Therefore, the claim will be considered with the appellant substituted for the Veteran as the claimant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, service connection was denied for the cause of the Veteran's death.  The appellant submitted a notice of disagreement in April 2014.  The RO has not issued the appellant a statement of the case (SOC) with respect to this issue.  The Board has no discretion and must remand this issue for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

At a March 2010 VA genitourinary examination, an examiner opined that the varicoceles noted at the time of discharge from service had no relationship to the erectile dysfunction that occurred decades later.  As the VA examiner did not specifically opine as to whether the erectile dysfunction was aggravated by the service-connected bilateral varicocele, the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  A new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In an April 2014 statement, the appellant's representative wrote that the Veteran was treated through the Tampa VA Medical Center home care and nursing care services and at the Brandon Health Care and Rehabilitation Center and the Florida Orthopaedic Institute, Brandon office.  On remand, these VA and private treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with an SOC with regard to her claim for entitlement to service connection for the cause of the Veteran's death.  Should the benefit sought be denied, notify the appellant that in order to perfect an appeal of the claim to the Board she must timely file a substantive appeal.

2.  Obtain home care and nursing care services treatment records from the VA James A. Haley Veterans' Hospital in Tampa, Florida, from January 2013 through May 2013.

3.  Ask the appellant to identify the Veteran's dates of treatment at the Brandon Health Care and Rehabilitation Center and the Florida Orthopaedic Institute, Brandon office.  After securing any necessary authorization from her, all non-duplicative treatment records are to be obtained.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

4.  Obtain an addendum to the March 2010 VA genitourinary opinion.  The claims folder should be provided to the reviewer prior to completion of the opinion.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected bilateral varicoceles.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.   

If the above is answered in the affirmative, the examiner is asked to state the baseline level of severity of the erectile dysfunction before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline level was due to the natural progress of erectile dysfunction and what level of increase was due to aggravation from bilateral varicoceles.

The examiner must provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal.  If any of the benefits sought on appeal are not granted in full, issue the appellant and her representative a supplemental statement of the case and provide them an opportunity to respond.
   
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


